DETAILED ACTION
The following is a first action on the merits of application serial no. 17/340153 filed 6/7/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/7/21 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a storage device (generic placeholder) configured to store mapping data……(function)” in claim 1.
-“an execution device (generic placeholder) configured to execute a calculation process……..(function)” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayashiki et al 20040242360 in view of Takashi et al 8744706.  As to claims 1 and 8, Nakayashiki discloses a heat load estimation device (and method) for a friction engaging element (C1) that is applied to a vehicle provided with a transmission (16) including the friction engaging element that operates with hydraulic pressure, and that is configured to estimate a heat load (via 94) when at least one of a temperature (via 68), a heat generation amount, and presence or absence of seizure in the friction engaging element is regarded as the heat load, the heat load estimation device comprising: a storage device configured to store mapping data defining mapping (Figures 8-11), the mapping including, as an input variable, a speed variable that is a variable indicating a relative rotation speed of members of the friction engaging element that rotate relative to each other during the shifting of the transmission (via 90) and including, as an output variable, the heat load; and an execution device (80) configured to execute a calculation process for calculating a value (tmp) of the output variable by acquiring a value of the input variable (via Figures 8-11) and inputting the value to the mapping ([0036], based on determined coefficients).  However, Nakayashiki doesn’t disclose performing the estimation at a time of shifting, having a hydraulic pressure variable as an input variable that is a variable indicating the hydraulic pressure supplied to the friction engaging element during the shifting of the transmission and a change process for changing an execution mode of calculation process during shifting of transmission.
Takaishi et al discloses a heat load determination system for a friction engaging element (any element within transmission 3) that is applied to a vehicle provided with a transmission (3) including the friction engaging element that operates with hydraulic pressure, and that is configured to determine a heat load when at least one of a temperature (via 18), a heat generation amount, and presence or absence of seizure in the friction engaging element at a time of shifting of the transmission is regarded as the heat load, the heat load device comprising: a storage device configured to store mapping data defining mapping (101), and shows that it is well known in the art to have a hydraulic pressure variable as an input variable that is a variable indicating the hydraulic pressure supplied to the friction engaging element during the shifting of the transmission (via 103, determines if low or high pressure is being supplied, column 3, lines 11-14), and including, as an output variable, the heat load; and an execution device (10) configured to execute a calculation process for calculating a value of the output variable by acquiring a value of the input variable (Figure 9, via S101-S104) and a change process for changing an execution mode of the calculation process during the shifting of the transmission (via 102, determining a change to high or low pressure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Nakayashiki system with an hydraulic pressure variable input and a change in execution mode calculation process during transmission shifting in view of Takaishi to reduce or avoid shift shock during transmission operation to improve fuel efficiency.

As to claim 5, Nakayashiki discloses wherein the input variable includes an oil temperature variable that is a variable indicating a temperature (via 68, [0036], lines 7-9) of a hydraulic oil supplied to the friction engaging element.

As to claim 6, Nakayashiki in view of Takaishi discloses wherein the hydraulic pressure supplied to the friction engaging element is changed such that the higher an output torque of a prime mover of the vehicle, the higher the hydraulic pressure, and the input variable includes a torque variable that is a variable that indicates the output torque (Takaishi discloses that it is well known in the art to use engine throttle position or value to determine hydraulic pressure output to transmission, column 11, lines 44-60).

As to claim 7, Nakayashiki in view of Takaishi discloses wherein: the transmission includes a plurality of the friction engaging elements (Figure 2 in Nakayashiki and column 5, lines 56-61 in Takaishi); and the input variable includes a shifting variable indicating the friction engaging elements that are engaged at the time of the shifting (would be well known in Takaishi to determine engagement operation of elements to control output of hydraulic pressure to transmission).


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1) ……….wherein: a period from a start of a torque phase to a completion of the shifting in the transmission is divided into a plurality of predetermined periods; the storage device is configured to store a plurality of the mapping data each defining the different mapping in accordance with the period; and the execution device is configured to execute, as the change process, a process of selecting the mapping data in accordance with the period when the calculation process is executed.
	-(as to claim 4 in combination with claim 1) ………wherein: the execution device is configured to prohibit input of the input variable to the mapping from a start of supply of the hydraulic pressure to the friction engaging element to a start of a torque phase in the transmission as the change process; and the execution device is configured to execute a process of inputting the input variable to the mapping after the start of the torque phase.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-JP2011144815A discloses a heat load device that uses multiple maps to control operation of a clutch based on different determined temperatures (abstract).
-Nakayashiki 20060293146 discloses a similar heat estimation device as Nakayashiki ‘360 used in the 103 rejection (abstract).
-Sugawara et al 20170274905 discloses hydraulic control for a transmission system and shows that it is well known in the art to change a process for changing execution mode of a calculation process during shifting (via a correction map, [0061]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 13, 2022